DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-11, 13, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "bound in” lines 7, 8, and 8 in claims 1, 11 and 16, respectively is indefinite inasmuch as the term is considered to exclude physically bound.  The term "bound in" with respect to the first metal hydride within the elastomer foam is not redefined by the specification. The plain meaning of the term should include both physical and chemical bounds.  In the Applicant’s arguments (p. 6 para. 3 to p. 7 para. 2) argue that Inubushi et al. (US 2015/0165415) does not disclose the recitation “bound in” and alleges that Inubushi only teaches that the metal hydride is physically bound in the matrix. Therefore, it appears that the applicant interprets “bound in” to only mean chemically bound in.  However, this is not consistent with the scope of the term and the term “bound in” should include both physically bound and chemically bound.  Therefore, 
The term "whereby the matrix material is compressed with the unblocking of the pores, and additional compressed hydrogen is stored in the pores” lines 2, 3 in claims 8, 15 and 20, respectively is indefinite since the claims are apparatus claims and it is inappropriate and unclear to claim method steps in apparatus claims.  It is entirely unclear what structure is required by the recitation.  
For examination, the recitation is interpreted to require that with an increased pressure in the tank, additional hydrogen is able to be stored in the pores.  

Claims 3, 9, 10 and 13 are rejected due to dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 8-11, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grote et al. (US 2003/0167923) and in view of Koros et al. (US 2011/0011803).
Regarding claims 1, 11 and 16, Grote discloses a motor vehicle (para. 34) comprising: a fuel cell system (para. 34), comprising a hydrogen pressure tank (5 and para. 28 - pressure vessel) to provide hydrogen for a fuel cell system (para. 34), the hydrogen pressure tank (pressure vessel) comprising: a pressure-resistant storage container (5, para. 28); a first metal hydride (hydrogen-storage alloys, 4) arranged inside the storage container (5) to bond hydrogen.
Grote does not specifically disclose a polymer matrix material comprising an elastomer foam having a webbed structure, wherein the first metal hydride is bound in pores of the webbed structure of the elastomer foam.
Koros teaches a polymer matrix material (110, 130, 140) comprising an elastomer (para. 50) foam (porous structure with pores 140, therefore meets the requirements of a foam) having a webbed structure (of 110 as shown in Figs. 1-2), wherein the first metal hydride (120, 125) is bound in pores (para. 43 notes that the absorbent is bonded in the pores and states “the plurality adsorbent particles need not be highly bonded to the polymer matrix”, however, the metal hydride is still bound within 
Therefore, it would have been obvious at the time of the effective filing of the application to modify the hydrogen pressure tank of Grote with the polymer matrix material comprising an elastomer foam having a webbed structure, wherein the first metal hydride is bound in pores of the webbed structure of the elastomer foam, as taught by Koros for the purpose of providing faster pressure (para. 15) adsorption and desorption (of a gas) times (para. 19) for the purpose of providing high values of hydrogen storage for use as a fuel source (paras. 17, 20). 
Regarding claims 3 and 13, Grote, as modified by Koros, teaches wherein the matrix material is permeable to hydrogen (paras. 26 and 36, of Koros, as the matrix material is designed to have the medium flow through it which includes hydrogen).
Regarding claim 8, 15 and 20, Grote, as modified by Koros, discloses wherein the hydrogen pressure tank (5 of Grote, 210 of Koros) is under pressure with an increased pressure (para. 26, of Koros) in the tank (210, 110, 130 of Koros), additional hydrogen is able to be stored in the pores (140, paras. 32 and 36). Additionally, all tanks are be capable of storing more gas as a result of the universal gas law where PV=nRT..
Regarding claims 9 and 10, Grote discloses the pressure is in a range from 10 MPa to 70 MPa, and more specifically 35 Mpa to 70 Mpa (para. 28).

Response to Arguments
Applicant’s arguments dated 9/1/2020 have been fully considered but they are not persuasive.   The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763